Pur Curiam.
Convicted of rape and burglary, the appellant challenges the sufficiency of the evidence. The testimony of the victim, corroborated in material particulars by a neighbor and other witnesses, amply supports the conclusion that the appellant gained entry to the victim’s apartment by breaking a rear window and raped her in her bed. The appellant admitted the entry and intercourse but claimed it was voluntary. This claim is clearly rebutted by the conduct and denial of the victim, corroborated by the testimony of others. We find no merit in the contention.

Judgment affirmed.